t c memo united_states tax_court stephen p arnold petitioner v commissioner of internal revenue respondent docket no filed date stephen p arnold pro_se martha j weber for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in his federal_income_tax and additions thereto of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively following concessions and respondent’s assertion in the answer that petitioner is liable for an additional_amount as to the addition_to_tax under sec_6651 we are left to decide whether petitioner may use the filing_status of married filing joint_return we hold that he may not whether petitioner realized losses on certain stock transactions we hold that he did not whether petitioner may deduct a loss of dollar_figure from an s_corporation named only kids inc only kids we hold that he may not whether petitioner may deduct certain itemized expenses in amounts greater than allowed by respondent we hold that he may not whether petitioner is liable for the additions to tax under sec_6651 and sec_6654 included in the notice_of_deficiency and for the increase in the addition_to_tax under sec_6651 asserted by respondent in answer we hold that petitioner is liable only for the amounts included in the notice_of_deficiency unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner was married throughout the subject year and resided in memphis tennessee when his petition was filed he has not filed a federal_income_tax return for through petitioner is the president chief_executive_officer and sole shareholder of only kids only kids was incorporated on date and it filed a form_1120s u s income_tax return for an s_corporation reporting a loss of dollar_figure that return also reported that only kids had been an s_corporation since the year of its incorporation and that as of the end of its taxable_year date its balance_sheet included capital stock additional paid-in-capital and a retained deficit in the amounts of dollar_figure dollar_figure and dollar_figure respectively that balance_sheet did not list any loans to only kids from petitioner only kids paid wages of dollar_figure to petitioner during petitioner also received during other items of gross_income first he received interest and dividends of dollar_figure and dollar_figure respectively second he received dollar_figure from donaldson lufkin arnold dla and dollar_figure from u s clearing usc for sales of stock the proceeds from dla were for sales in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the proceeds from usc were for sales in the respective amounts of dollar_figure and dollar_figure as to the sales of dollar_figure dollar_figure dollar_figure and dollar_figure petitioner’s basis in the underlying stock was dollar_figure dollar_figure dollar_figure and dollar_figure respectively and his gain_or_loss on the sales was dollar_figure dollar_figure dollar_figure and dollar_figure respectively the record does not establish petitioner’s basis as to the stock underlying any of the other sales nor does the record establish petitioner’s holding_period as to any of the sales in the notice_of_deficiency respondent determined petitioner’s gross_income on the basis of income reported to respondent by petitioner’s payors that income included the amounts of wages interest dividends and stock proceeds stated above respondent also determined in the notice_of_deficiency that petitioner’s filing_status was married filing separate_return burden_of_proof opinion taxpayers generally must prove the commissioner’s determinations wrong in order to prevail rule a 290_us_111 as one exception to thi sec_2 as to the stock proceeds respondent gave petitioner credit for the bases mentioned above and treated the gains and losses as short-term_capital_gains and losses rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence on the factual issue the legislative_history of sec_7491 clarifies that taxpayers must prove that they have satisfied the adequate_records substantiation and cooperation requirements before that section places the burden_of_proof upon the commissioner h conf rept pincite 1998_3_cb_747 the taxpayer has the burden of proving that it meets each of these conditions because they are necessary prerequisites to establishing that the burden_of_proof is on the secretary see also prince v commissioner tcmemo_2003_247 the text of the statute requires that the taxpayer satisfy the remaining credible_evidence requirement as a condition of placing the burden_of_proof upon the commissioner we do not find that petitioner maintained adequate_records satisfied applicable substantiation requirements or cooperated with respondent accordingly we hold that sec_7491 does not apply here to place the burden_of_proof upon respondent filing_status sec_1 allows married individuals to elect to compute their federal_income_tax liability on the basis of a joint_return we conclude that petitioner is not entitled to compute his federal_income_tax liability as such in that he has never filed a tax_return see 78_tc_558 although petitioner gave respondent’s counsel a copy of his purported joint_return for that return was not a joint_return in that it was signed by neither him nor his wife weber v commissioner tcmemo_1995_125 gudenschwager v commissioner tcmemo_1989_6 we sustain respondent’s determination that petitioner’s filing_status for is married filing separate_return stock sales a taxpayer such as petitioner must recognize gain_or_loss on each sale of stock in an amount equal to the difference between the amount_realized and his basis sec_1001 sec_1012 gain_or_loss on the sale of stock held for more than one year is considered long-term sec_1222 and gain_or_loss on all other sales of stock is considered short-term sec_1222 and taxpayers who fail to prove a basis in a sold asset are considered to have a zero basis in that asset garret v commissioner tcmemo_1997_231 see also reeve v commissioner a memorandum opinion of this court dated date petitioner argues that he is entitled to recognize losses on sales of stock not mentioned above we disagree the record does not establish that petitioner had any other such sales of stock during the relevant year in that petitioner has not disproved respondent’s determination that his stock proceeds are taxable in full with the exception of our findings above as to basis that those proceeds were the only sales proceeds received by petitioner during the subject year and that petitioner’s gains and losses from his stock sales were short-term_capital_gains and losses we sustain respondent’s determination as to this issue loss from only kids the pro_rata share of an s corporation’s loss passes through to its shareholders sec_1366 a shareholder may deduct such a loss to the extent that it does not exceed the shareholder’s adjusted_basis in the shareholder’s stock in the corporation plus any debt owed by the corporation to the shareholder sec_1366 a taxpayer such as petitioner must establish that he has acquired basis in the referenced stock and debt and to the extent that he does that his basis in those items was not reduced to zero because of losses claimed in years predating the subject year hogan v commissioner tcmemo_1999_365 taxpayers who fail to prove that they have any basis in an s_corporation are considered to have a zero basis in that corporation thomson v commissioner tcmemo_1983_279 affd without published opinion 731_f2d_899 11th cir petitioner argues that he is entitled to deduct an dollar_figure loss from only kids and that the form_1120s a single bank statement and his testimony establish his basis in only kids we disagree with petitioner when he asserts that he has established that he has a basis in only kids the form_1120s does not contain sufficient information for us to establish that he has any basis in only kids 94_tc_863 affd 954_f2d_653 11th cir nor does the bank statement which simply lists only kids’ deposits and other credits for date establish that petitioner had any such basis although petitioner observes correctly that the statement reports that funds of dollar_figure were wired into only kids’ bank account during date the statement does not indicate the source of those wire transfers in that petitioner testified vaguely and incoherently that the deposits were from his personal account and that the record does not otherwise support that testimony we decline to find the subject matter of that testimony as a fact we conclude that petitioner’s adjusted_basis in only kids was zero for and hence that he was not entitled to deduct the referenced loss we are mindful that petitioner as the only shareholder of only kids obviously had to have at least once invested in the corporation and that only kids’ form_1120s reported that only kids’ balance_sheet as of date listed capital stock and additional paid-in-capital of dollar_figure and dollar_figure respectively in that the record contains no credible_evidence continued itemized expenses petitioner argues that he is entitled to deduct certain itemized expenses ie medical_expenses real_estate_taxes and home mortgage interest in amounts greater than allowed by respondent in addition to his general burden_of_proof discussed above petitioner must prove his entitlement to any deduction eg by maintaining sufficient records to substantiate his claimed deductions 292_us_435 116_tc_374 see also sec_6001 sec_1_6001-1 income_tax regs petitioner has failed to carry his burden_of_proof the record does not establish that petitioner is entitled to deduct any itemized expense in an amount greater than allowed by respondent lobe v commissioner tcmemo_2001_204 and cases cited therein additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failing to file a return on or before the specified filing_date unless it i sec_3 continued to persuade us that the amounts listed on the balance_sheet are correct we decline to find those amounts as facts we also note that petitioner has never filed a tax_return for through and that the record does not establish his taxable_income for any of the nondocketed years petitioner therefore has failed to establish that any basis that he may have acquired in only kids’ stock and debt before the subject year was not reduced to zero because of losses claimed in those earlier years shown that this failure is due to reasonable_cause and not due to willful neglect reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 respondent bears the burden of production with respect to this addition_to_tax sec_7491 in order to meet this burden of production respondent must produce sufficient evidence establishing that it is appropriate to impose this addition_to_tax once respondent has done so the burden_of_proof is upon petitioner 116_tc_438 except for the increased portion of the addition_to_tax asserted by respondent in the answer respondent bears the burden_of_proof as to that portion of the addition_to_tax rule a petitioner’s burden_of_proof requires that he prove that his failure_to_file a timely tax_return was due to reasonable_cause and was not due to willful neglect sec_6651 united_states v boyle supra pincite respondent’s burden_of_proof requires that he prove the contrary ie that petitioner’s failure_to_file timely was not due to reasonable_cause or was due to willful neglect sec_6651 united_states v boyle supra pincite 6_bta_881 see also banks v commissioner tcmemo_2001_48 collins v commissioner tcmemo_1994_409 taylor v commissioner tcmemo_1989_201 mccanless v commissioner tcmemo_1987_573 respondent has satisfied his burden of production in that the record establishes that petitioner has never filed a tax_return petitioner must establish reasonable_cause in order to prevail as to the portion of the addition_to_tax for which he bears the burden_of_proof petitioner has failed to present any persuasive evidence establishing that his failure_to_file that return timely was due to reasonable_cause and was not due to willful neglect respondent in turn also has failed to introduce any evidence establishing to the contrary ie that petitioner’s failure_to_file timely was not due to reasonable_cause or was due to willful neglect we sustain respondent’s determination as to the addition_to_tax under sec_6651 included in the notice_of_deficiency but hold for petitioner as to the portion of that addition_to_tax asserted in the answer b sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax this addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies 91_tc_874 the record establishes that petitioner failed to pay the required amount of estimated_tax for we conclude that respondent has met his burden of production as to this issue given that the record does not establish that any of the referenced exceptions applies we conclude that petitioner has failed to meet his burden_of_proof and sustain respondent's determination as to this issue see motley v commissioner tcmemo_2001_257 ___________________________________ all arguments made by the parties and not discussed herein have been rejected as meritless decision will be entered under rule
